Citation Nr: 0331578	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than October 18, 
2000 for the grant of service connection for degenerative 
joint disease of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1974 to August 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 2001 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which granted service connection 
for degenerative joint disease of the left knee, and assigned 
October 18, 2000 as the effective date for the grant of 
service connection.  In June 2001, the veteran entered notice 
of disagreement with the effective date assigned for the 
grant of service connection; the RO issued a statement of the 
case in December 2001; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in January 2002.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
The veteran has never been notified of the provisions of the 
VCAA as they pertain to the earlier effective date issue on 
appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Because this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the appellant 
that, notwithstanding any information previously provided, a 
full year is allowed to respond to a VCAA notice.  The 
veteran may waive the right to notice and duty to assist 
required by the VCAA, although the record does not reflect 
that he has done so. 

The veteran is also advised that if, as part of his earlier 
effective date claim, he wishes to contend that there was 
clear and unmistakable error (CUE) in prior final rating 
decisions in September 1976 (service connection on the 
merits) or May 1998 (denial of reopening of service 
connection claim), the veteran or his representative must 
specifically allege CUE.  For a claim of CUE to be reasonably 
raised, the claimant must provide some degree of specificity 
as to what the alleged factual or legal error is, and, unless 
it is the kind of error that, if true, would be CUE on its 
face, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
factual or legal error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
The United States Court of Appeals for Veterans Claims has 
established a three-part test to determine whether CUE is 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not fully 
adjudicated (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991). 

The veteran is further advised that a claim that the evidence 
was not properly weighed or evaluated cannot constitute CUE, 
and the allegation of CUE must specifically state what error 
occurred and how the outcome would have been manifestly 
different.  Similarly, broad-brush allegations of failure to 
follow the regulations or failure to give due process, or any 
other general, nonspecific claim of error cannot satisfy the 
stringent pleading requirements for the assertion of CUE.  
See Fugo, 6 Vet. App. at 44-45.  Where a claimant fails to 
reasonably raise a CUE claim as set forth above, there is no 
requirement to address the merits of the issue. Id. at 45.  
In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994). 

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those specified below, 
are fully complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003).  The RO should also notify 
the veteran of what evidence is required to 
substantiate his claim of entitlement to an 
effective date earlier than October 18, 2000 for 
the grant of service connection for degenerative 
joint disease of the left knee, what evidence, if 
any, the veteran is to submit, and what evidence VA 
will obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Any notice given, or action 
taken thereafter by the RO, must also comply with 
the holdings of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


